DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/625,273, filed 12/20/2019. Claims 1-20 are currently.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in fig. 2, it is clear as to what should be in the section S1-S4. There are no labeling in the sections to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: the use of reference to claims numerals should be avoided in the specification because the claimed are taken from the specification and not the other way around. Therefore, reference to “claim 1” in page 2 line 27 and in page 7, line 34, reference to “claim 16”, must be remove.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 4, the intended scope of the phrase “not present in a conventional working machine” is unclear and confusing as to what is not present in a conventional working machine. It appears that the claim is comparing the test setup working machine to a conventional machine. What is the difference between the working machine for test setup and a conventional working machine?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 10, 13, 17 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rocke (5,461,803). In claim 1 and 16, Rocke discloses a method for determining a load in a working machine; the working machine comprising a first hydraulic cylinder (140), a second hydraulic pressure cylinder (145, 150) arranged to control a first linkage (110, 115); the link comprises two link (110, 115) configured to be connected to an implement (120), each linkage is connected vial a linkage load bearing pin (2, 5, and 10) to the cylinder; 
the method comprising determining the load in the working machine (D1, column 6, lines 8-10, "forces on the linkage load bearing pins"); includes 
determining at least one pressure (through pressure sensors 230) in a first hydraulic cylinder (140) and at least one pressure (through pressure sensors 235) in a second hydraulic cylinder (145) arranged to control the linkage; 

wherein, for a known linkage configuration (fig. 1, D1, column 2, line 32 - column 3, line 7), for a selected linkage bearing (D1, column 6, lines 8-18, "predetermined ones of the pins'), and for each of the first and second hydraulic cylinder (D1, column 3, lines 29-37, all three hydraulic cylinders 140, 145, 150), determining at least two perpendicular force components acting on the bearing (D1, column 6, lines 8-18: "by using two-dimensional vector cross and dot products" - vector have 3 components each perpendicular to each other), based on the determined at least one pressure in said first and second cylinders respectively and said at least one link angle (D1, column 6, lines 8-18, "determined in response to position and pressure information" and column 3, lines 29-59)] and determining a load on the bearing as a linear combination of the determined at least two perpendicular force components from each of the first and second hydraulic cylinder using predetermined constants for the linear combination (D1, column 6, lines 8-18: "by using two-dimensional vector cross and dot products" - mathematically the vector cross products is a linear combination of the force components with predetermined constants depending on the geometry between the vectors, which here means depending on the geometry/ configuration of the linkage).
Regarding claim 2, Rocke discloses the two perpendicular force component (which is the definition of the component of the vector forces on the load bearing pin) are define in the direction of two axis in the three dimensional body fixed coordinate.

Regarding claim 8, Rocke clearly discloses the claimed invention including the load of the selected linkage bearing is determined based on determined force components resulting from all hydraulic cylinders directly or indirectly acting on said linkage (see col. 3, lines 29-37).
Regarding claim 10, it is old and well known in the art for the predetermine constant for the linear combination to be based on empirical date.
Regarding claim 13, Rocke fails to teach adapting lubrication of the selected linkage based on the determined load. However, it is a well-known practice to adapt lubrication of a linkage based on a determined load to prevent adverse reaction such as over-heating and loss pressure during operation.
Regarding claim 17, Rocke clearly discloses the wheel loader includes a first cylinder (140/145) as a lift cylinder (vial link 110) and the second cylinder (150) as a tilt cylinder lifting the cylinder vial link (115).
In claim 19, Rocke clearly discloses the wheel loader (which is an excavator) including a swing arm assembly (185) including a hydraulic control valve (285) to integrate a pressure sensor (230) to determine and control the hydraulic flow to the swing arm.
Regarding claim 20, note the wheel loader is an excavator type vehicle (105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rocke in view of JP (2013-57691). Rocke clearly discloses the method of determining various stress forces on the bearing pin with the use of a strain gauge. However, Rocke fails to disclose determining the stress in a component by FEM. However, it old and well known and is a common practice to use a finite element method (FEM). Therefore, it is a common practice to used finite elements methods to analyze the measurement of a strain gauge. JP (2013-57691) discloses the method of analyzing and determining stress by using method of determining the stress distribution by numerical analysis and finite element method FEM) measure the stress with the strain gauge (see attached translation document third paragraph beginning with ADVANTAGE). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rocke in view of Joergensen et al. (2015-0292179). Rocke fails to disclose the use of a computer readable program instruction store thereon to operate movements if the linkage. Joergensen et al. clearly discloses the use of a computer program product which takes instructions from a MCU (machine control unit) (see attached translation document paragraph [0012] for determining the orientation of the control system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controlling systems of  Rocke so as be
 readable through a computer program in view of Joergensen et al. so as to control the instruction of the controlling system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rocke in view of LiLLemets et al. (US 2016/0290367).  Rocke fails to disclose the steering cylinder and a pressure sensor arranged to determine a pressure of the steering cylinder.  LiLLemets et al. discloses a wheel loader (1) comprising a steering cylinder (14) the steering cylinder is integrate to a pressure sensor (20) for measuring the load pressure to be transmitted to the control unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Rocke to include a steering cylinder integrated with a pressure sensor in view of LiLLemets et al. in order to for measuring the load pressure to be transmitted to the control unit.
Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Rocke. Rocke fails to disclose the method of obtaining the predetermined constant. However, such method of is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. It should be noted that such method is not directly related to the claimed invention but a test carried out on a setup machine and has no bearing on the claimed invention. In addition, such method could be carried on a similar machine.
	Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656